DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 November 2020 has been entered.
 
Applicant’s reply regarding Application No. 15/794088 filed 23 November 2020 has been fully considered. Claim(s) 1 have been amended. Claim(s) 12, 14 have been cancelled. Claim(s) 11 have been confirmed as withdrawn. Claims 1-10, 13, 15-19 are currently being examined. Upon further consideration, the objections to the claims are modified. In response to the amendments, the rejections under 35 USC 112a are withdrawn. The rejections under 35 USC 112b are maintained. In response to the 

Claim Objections
Claims 4, 5 are objected to because of the following informalities:  line 2 recites “comprises” which is ungrammatical.  Appropriate correction is required, see rejection under 35 USC 112(b) below.

Claim Rejections - 35 USC § 112
Claims 1-10 and 13, 15-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites a “highly transparent metal-oxide coated glass flake” in lines 7-8. However, it is unclear what is meant by “highly transparent,” or how to distinguish between a glass flake that is merely transparent and one that is highly transparent. Therefore the claim is rendered indefinite.
For the sake of compact prosecution, if the glass flake is transparent, it is considered to meet the claim. 
Claims 2-10, 13, and 15-19 are included in this rejection as they depend from claim 1.

Claim 3 recites the limitation “wherein the first composition and second composition are independently each a dispersion of fluoroolefin in a solvent”. The scope of the claim(s) is confusing, because it is not clear how the limitations relate to the components of the first and second composition as described in claim 1, including fluorinated resin. Further, it is not clear whether the limitation is 

Claim 4 recites the limitation “wherein the first composition and second composition are each independently a fluorinated resin comprises a polymer derived from vinylidene fluoride”. The scope of the claim(s) is confusing, because it is not clear whether the limitation is intended to be closed language, i.e. “each independently composed of”, which would raise issues under 35 USC 112d with respect to the second composition, or further define the previously recited fluorinated resin, i.e. “the fluorinated resin of the first and second composition each independently comprises a polymer derived from vinylidene fluoride.” For purposes of examination, the claim has been interpreted under this latter meaning.

Claim 5 recites the limitation “wherein the first composition and second composition are each independently a fluorinated resin comprises a polymer derived from fluoroethylene”. The scope of the claim(s) is confusing, because it is not clear whether the limitation is intended to be closed language, i.e. “each independently composed of a fluorinated resin which comprises a polymer”, which would raise issues under 35 USC 112d with respect to the second composition, or further define the previously recited fluorinated resin, i.e. “the fluorinated resin of the first and second composition each independently comprises a polymer derived from fluoroethylene.” For purposes of examination, the claim has been interpreted under this latter meaning.



Claim 8 recites the limitation “wherein the first composition further comprises about 0.1 to 0.5 wt% pigment, based on the total weight of the composition”. The scope of the claim(s) is confusing, because it is not clear whether the composition weight is intended to be the first composition alone or both the first and second composition together.

Claim 9 recites the limitation “wherein the glass flakes are present in an amount of no more than about 1 wt%, based on the total weight of the composition”. The scope of the claim(s) is confusing, because it is not clear whether the composition weight is intended to be the second composition alone or both the first and second composition together. 
 
Claim Rejections - 35 USC § 103
Claims 1, 2, 3, 5, 6, 9, 10 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hennessey (US 2006/0110601, already made of record) in view of Anselmann (US 2004/0134385, already made of record, herein “’Anselmann”) as evidenced by Snow et al. (US 20070166469).
Regarding claim 1, Hennessey discloses “a durable release surface by applying a primer powder to a substrate to form a fluoropolymer primer layer thereon, and applying a fluoropolymer powder on the primer layer to form an overcoat” (page 1, paragraph [0001]).
Hennessey discloses that the “powder overcoat may contain inorganic fillers, film hardeners, pigments, stabilizers and other additives. Examples of suitable fillers and film hardeners include…glass flake” (page 2, paragraph [0015]).
Hennessey discloses that “The primer layer and the overcoat layer are baked to form the release surface on the substrate” (page 1, paragraph [0009]). As each of the layers are baked, they are considered to meet the limitation of “cured film” as recited in the instant claim.
Hennessey does not, however, disclose that the clear coat effect pigment is metal oxide-coated glass flake present in an amount recited in the instant claim.
Anselmann cures the deficiency in Hennessey by teaching “coated glass flakes of the invention can be used for pigmenting and/or coating materials…plastics…The concentration of the pigments in the system in which it is to be used for pigmenting is generally between 0.01 and 50% by weight, preferably between 0.1 and 5% by weight, based on the overall solids content of the system” (pages 2-3, paragraph [0042])
Anselmann teaches that “The glass particles can be coated with one or more layers selected from the group consisting of metal oxides” (page 2, paragraph [0017]).
Anselmann teaches that “The effect pigments of the present invention are advantageous useful for many purposes, such as the coloring of plastics” (page 2, paragraph [0038]).

Anselmann teaches that “The pigment mixtures of the invention are simple and easy to handle. The pigment mixtures can be incorporated into the system in which it is used by simple mixing” (page 2, paragraph [0041]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the glass flake effect pigment of Anselmann, in the amount taught, as the glass flake in Hennessey. One having ordinary skill in the art would have been motivated to select the specific effect pigment of Anselmann, as it is easy to handle and can be added by simple mixing to the composition of Hennessey.
Additionally, both references are directed toward glass flake so the selection of the specific glass flake of Anselmann would have had a reasonable expectation of success.
As evidenced by Snow, glass flakes, are a typical example of a platelet shaped filler particle for a fluoropolymer coating composition, and platelet shaped filler particles may still be considered platelet shaped when oxide-coated (Snow [0017, 0018]).
Hennessey discloses that “the overcoat layer is between about 1.5 to about 3 mils thick (38 micrometers to 76 micrometers)” (page 3, paragraph [0022]). This overlaps the instantly claimed thickness.
Hennessey and the claims differ in that Hennessey does not teach the exact same overcoat layer thickness as recited in the instant claims.
However, one of ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the overcoat layer thickness taught by 
“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages”, In re Peterson 65 USPQ2d 1379 (CAFC 2003). Also, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976); In re Malagari, 182 USPQ 549, 553 (CCPA 1974) and MPEP 2144.05.
Although Hennessey in view of Anselmann does not disclose that the coating compositions are “solvent-based” as recited in the instant claim, it is noted that the claim is directed toward an article. It is the Examiner’s position that the resultant article of Hennessey in view of Anselmann is structurally identical to the article claimed using a “solvent-based” coating, as the solvent as claimed will be evaporated. As the solvent will not be present in the final article, it is not considered required to be present, and thus the coatings of Hennessey in view of Anselmann meet the present claim.
Hennessey in view of Anselmann does not disclose that the overcoat “provides a sparkle finish” as recited in the instant claim.
However, given that Hennessey in view of Anselmann discloses the same layer structure and composition as recited in the instant claim including a glass flake effect pigment, it is clear that the teachings of Hennessey in view of Anselmann encompass coated substrates wherein the overcoat provides a sparkle finish as presently claimed.


Regarding claim 2, Hennessey discloses that “While any suitable substrate can be coated, examples of typical metal substrates include steel, high carbon steel, stainless steel, aluminized steel and aluminum” (page 3, paragraph [0021]).

Regarding claim 3, Hennessey discloses the “use of a tetrafluoroethylene/perfluoroolefin copolymer applied as a primer powder in conjunction with a powder overcoat of tetrafluoroethylene/perfluoro (vinyl alkyl ether) copolymer” (page 1, paragraph [0006]). It is noted that there is no disclosure in Hennessey that the composition is a dispersion of the fluoroolefin in solvent. However, given that the present claims are drawn to coated article where there would be no solvent present in the final product, it is the Examiner’s position that the article of Hennessey is indistinguishable from the present article as claimed.

Regarding claim 5, Hennessey discloses the “use of a tetrafluoroethylene/perfluoroolefin copolymer applied as a primer powder in conjunction with a powder overcoat of tetrafluoroethylene/perfluoro (vinyl alkyl ether) copolymer” (page 1, paragraph [0006]). As both polymers comprises tetrafluoroethylene, the limitation of “polymer derived from fluoroethylene” is considered to be met.

Regarding claim 6, Hennessey discloses the primer and overcoat may both comprise fluoroethylene alkyl vinyl ether copolymer (page 1, paragraph [0008]).

Regarding claim 9, Anselmann teaches “coated glass flakes of the invention can be used for pigmenting and/or coating materials…plastics…The concentration of the pigments in the system in 
Hennessey in view of Anselmann and the claims differ in that Hennessey in view of Anselmann does not teach the exact same amount of glass flake as recited in the instant claims.
However, one of ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the amount of glass flake taught by Hennessey in view of Anselmann substantially overlap the instantly claimed proportions and therefore are considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference.

Regarding claim 10, Anselmann teaches that “Preferred glass flakes have an average particle size in the range of 5-150 .mu.m” (page 1, paragraph [0016]).
Anselmann and the claims differ in that Anselmann does not teach the exact same average particle size as recited in the instant claims.
However, one of ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the average particle size taught by Anselmann substantially overlap the instantly claimed proportions and therefore are considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference.

Regarding claim 15, Hennessey in view of Anselmann discloses the coatings may contain pigments (Hennessey [0015]) that provide color (Anselmann [0038]). 

However, given that Hennessey in view of Anselmann discloses the same layer structure and composition as recited in the instant claim, including a glass flake effect pigment, the coated article will necessarily have a measurable color, including brightness, such colors falling within or overlapping with the claimed L* values.

Regarding claims 16, Hennessey in view of Anselmann discloses the coatings may contain pigments (Hennessey [0015]) that provide color (Anselmann [0038]). 
Hennessey in view of Anselmann does not disclose that the article has an a* value (red to green) of -60 to 60 as recited in the instant claim.
However, given that Hennessey in view of Anselmann discloses the same layer structure and composition as recited in the instant claim, including a glass flake effect pigment, the coated article will necessarily have a measurable color, including on a red/green scale, such colors falling within or overlapping with the claimed a* values.

Regarding claims 17, Hennessey in view of Anselmann discloses the coatings may contain pigments (Hennessey [0015]) that provide color (Anselmann [0038]). 
Hennessey in view of Anselmann does not disclose that the article has a b* value (blue to yellow) of -60 to 60 as recited in the instant claim.
However, given that Hennessey in view of Anselmann discloses the same layer structure and composition as recited in the instant claim, including a glass flake effect pigment, the coated article will necessarily have a measurable color, including on a blue/yellow scale, such colors falling within or overlapping with the claimed b* values.

Regarding claims 18 and 19, Hennessey does not disclose that the article has a flop index of at least 10, or at least 15, as recited in the instant claims.
However, given that Hennessey in view of Anselmann discloses the same layer structure and composition as recited in the instant claim including a glass flake effect pigment, it is clear that the teachings of Hennessey in view of Anselmann encompass coated substrates with a flop index as presently claimed.


Claims 1-4, 7-10, 13 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Byers et al. (US 2003/0190434, already made of record, herein “Byers”) in view of Anselmann as evidenced by Snow.
Regarding claims 1 and 2, Byers discloses “applying a multi-component composite coating composition to a metal substrate” (page 1, paragraph [0010]) by “roll applying to the substrate a colored film-forming composition to form a base coat…curing the base coat…applying to at least a portion of said base coat at least one clear film-forming composition to form at least one transparent top coat over the base coat…curing the at least one clear coat” (page 1, paragraphs [0014-0017]).
Byers discloses that “If desired, the base coat composition may contain additional materials well known in the art of formulated surface coatings. Examples of such additional materials include…organic cosolvents” (page 6, paragraph [0078]).
Byers discloses that “If desired, the clear coat composition may contain additional materials well known in the art of formulated surface coatings. Examples of such additional materials include…organic cosolvents” (page 7, paragraph [0087]).

Byers discloses that “The clear film-forming compositions also may comprise 10 to 100 percent by weight, typically 10 to 90 percent by weight, based on the total weight of resin solids in the film-forming composition, of a polymer as a second component, having functional groups that are reactive with the respective crosslinking agent. Suitable polymers include those disclosed above with respect to the base coat composition, as well as vinyl fluoropolymers. A particularly suitable hydroxyl functional, vinyl fluoropolymer suitable for use in a clear coat composition is disclosed in U.S. Pat. No. 4,345,057, and is available from Asahi Glass Company, Ltd., as LUMIFLON.RTM. 552” (page 6, paragraph [0084]).
Byers discloses that “At least one of the clear film-forming compositions contains an effect pigment. By "effect pigment" is meant a pigment that produces a visual effect such as metallic brightness, pearlescence, or opalescence. Effect pigments cause the appearance (such as color or brightness) of the coated substrate to change when the coated substrate is viewed from different angles” (page 7, paragraph [0085])
Byers does not, however, disclose that the clear coat effect pigment is metal oxide-coated glass flake present in an amount recited in the instant claim.
Anselmann cures the deficiency in Byers by teaching “coated glass flakes of the invention can be used for pigmenting and/or coating materials…plastics…The concentration of the pigments in the system in which it is to be used for pigmenting is generally between 0.01 and 50% by weight, preferably between 0.1 and 5% by weight, based on the overall solids content of the system” (pages 2-3, paragraph [0042]).

Anselmann teaches that “The effect pigments of the present invention are advantageous useful for many purposes, such as the coloring of plastics” (page 2, paragraph [0038]).
Anselmann teaches that “The pigment mixtures of the invention are simple and easy to handle. The pigment mixtures can be incorporated into the system in which it is used by simple mixing” (page 2, paragraph [0041]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the glass flake effect pigment of Anselmann, in the amount taught, as the effect pigment in the clear coat composition of Byers. One having ordinary skill in the art would have been motivated to select the specific effect pigment of Anselmann, as it is easy to handle and can be added by simple mixing to the composition of Byers.
Additionally, both references are directed toward effect pigments so the selection of the specific glass flake effect pigment of Anselmann would have had a reasonable expectation of success.
As evidenced by Snow, glass flakes, are a typical example of a platelet shaped filler particle for a fluoropolymer coating composition, and platelet shaped filler particles may still be considered platelet shaped when oxide-coated (Snow [0017, 0018]).
Byers discloses embodiments where “Each of the clear coat layers had a dry film thickness of 0.7 to 0.8 mils (17.5 to 20 micrometers)” (page 9, paragraph [0104]).
Byers and the claims differ in that Byers does not teach the exact same clear coat layer thickness as recited in the instant claims.
However, one of ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the clear coat layer thickness taught by Byers substantially overlap the instantly claimed proportions and therefore are considered to establish a prima 
Byers in view of Anselmann does not disclose that the clear coat “provides a sparkle finish” as recited in the instant claim.
However, given that Byers in view of Anselmann discloses the same layer structure and composition as recited in the instant claim including a glass flake effect pigment, it is clear that the teachings of Hennessey in view of Anselmann encompass coated substrates wherein the clear coat provides a sparkle finish as presently claimed.


Regarding claim 3, Byers discloses that “If desired, the base coat composition may contain additional materials well known in the art of formulated surface coatings. These would include…organic cosolvents” (page 6, paragraph [0078]).
Byers discloses that “If desired, the clear coat composition may contain additional materials well known in the art of formulated surface coatings. Examples of such additional materials include…organic cosolvents” (page 7, paragraph [0087]).
This is considered to meet the limitations of both the base coat and clear coat compositions being fluoroolefin (each comprises vinyl or vinylidene fluoropolymers or copolymers) dispersed in a solvent as recited in the instant claim.

Regarding claim 4, as Byers discloses the fluorinated resins in both layers may comprise vinylidene fluoride (page 4, paragraph [0052]) and (page 6, paragraph [0084]), the limitation is considered to be met.

Regarding claim 7, Byers discloses that “The polymers that can be used as a second component in the base coat film-forming composition may be selected from at least one of acrylic, polyester, including alkyds, and polyurethane polymers” (page 4, paragraph [0051])
Byers discloses that for the clear coat “Suitable polymers include those disclosed above with respect to the base coat composition, as well as vinyl fluoropolymers” (page 6, paragraph [0084]).
As the base coat composition (which comprises polymers suitable for both the base coat and clear coat) recites that the polymer “may be selected from at least one” of the polymers including vinylidene fluoride comprising polymer, the phrase “at least one” is considered to encompass an additional resin component of acrylic, polyester or polyurethane, and thereby meets the limitations recited in the instant claim.
Regarding claim 8, Byers discloses “The metallic pigment may be employed in amounts up to 25 percent by weight based on the total weight of coating solids” (page 6, paragraph [0077]).
Byers and the claims differ in that Byers does not teach the exact same amount of pigment as recited in the instant claims.
However, one of ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the amount of pigment taught by Byers substantially overlap the instantly claimed proportions and therefore are considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference.

Regarding claim 9, Anselmann teaches that “The concentration of the pigments in the system in which it is to be used for pigmenting is generally between 0.01 and 50% by weight, preferably between 0.1 and 5% by weight, based on the overall solids content of the system” (pages 2-3, paragraph [0042]).
Anselmann and the claims differ in that Byers does not teach the exact same amount of glass flake as recited in the instant claims.
However, one of ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the amount of glass flake taught by Anselmann substantially overlap the instantly claimed proportions and therefore are considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference.

Regarding claim 10, Anselmann teaches that “Preferred glass flakes have an average particle size in the range of 5-150 .mu.m” (page 1, paragraph [0016]).
Anselmann and the claims differ in that Anselmann does not teach the exact same average particle size as recited in the instant claims.
However, one of ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the average particle size taught by Anselmann substantially overlap the instantly claimed proportions and therefore are considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference.

Regarding claim 13, Byers discloses that “the base coating compositions may contain non-metallic color pigments…the total pigment is incorporated into the coating composition in amounts of about 1 to 80 percent by weight based on weight of coating solids” (page 6, paragraph [0077]).
This means that the remaining coating solids must be the recited resin, which would necessarily be present at from 20 to 99% by weight of the solids in the composition.
This represents a pigment/binder ratio of 1/99 (or 0.01/1) to 80/20 (4/1), which overlaps the instantly claimed P/B ratio.
Byers and the claims differ in that Byers does not teach the exact same P/B ratio as recited in the instant claims.
However, one of ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the P/B ratio taught by Byers substantially overlap the instantly claimed proportions and therefore are considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference.

Regarding claim 15, Byers in view of Anselmann discloses colored coatings (Byers [0039]) (Anselmann [0038]). 
Byers in view Anselmann does not explicitly disclose that the article has an L* value (brightness) of 0 to 100 as recited in the instant claim.
However, given that Byers in view of Anselmann discloses the same layer structure and composition as recited in the instant claim, including colored coating and glass flake effect pigment, the coated article will necessarily have a measurable color, including brightness, such colors falling within or overlapping with the claimed L* values.


Regarding claims 16, Byers in view of Anselmann discloses colored coatings (Byers [0039]) (Anselmann [0038]). 
Byers in view Anselmann does not explicitly disclose that the article has an a* value (red to green) of -60 to 60 as recited in the instant claim.
However, given that Byers in view of Anselmann discloses the same layer structure and composition as recited in the instant claim, including colored coating and glass flake effect pigment, the coated article will necessarily have a measurable color, including on a red/green scale, such colors falling within or overlapping with the claimed a* values.

Regarding claims 17, Byers in view of Anselmann discloses colored coatings (Byers [0039]) (Anselmann [0038]). 
Byers in view Anselmann does not explicitly disclose that the article has a b* value (blue to yellow) of -60 to 60 as recited in the instant claim.
However, given that Byers in view of Anselmann discloses the same layer structure and composition as recited in the instant claim, including colored coating and glass flake effect pigment, the coated article will necessarily have a measurable color, including on a blue/yellow scale, such colors falling within or overlapping with the claimed b* values.

Regarding claims 18 and 19, Byers in view of Anselmann does not disclose that the article has a flop index of at least 10, or at least 15, as recited in the instant claims.
However, given that Hennessey in view of Anselmann discloses the same layer structure and composition as recited in the instant claim including a glass flake effect pigment, it is clear that the .

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Byers in view of Anselmann as applied to claim 1, as evidenced by AGC (Lumiflon Product Data Sheet, AGC Chemicals Americas, Inc., retrieved 10/28/2019, pp. 1-2, http://lumiflonusa.com/wp-content/uploads/LUMIFLON_LF-552.pdf).
Regarding claims 5 and 6, as evidenced by AGC, “LUMIFLON polymers consist of alternating fluoroethylene and alkyl vinyl ether segments (FEVE)” (page 1, first paragraph).
Therefore, as at the fluorinated resin of the clear coat comprises Lumiflon, which is a fluoroethylene (page 6, paragraph [0084]) and the fluorinated resin of the base coat comprises a copolymer of vinylidene fluoride (PVDF) (Byers [0052-0053]), the limitations are considered to be met.


Response to Arguments
Applicant's arguments filed 23 November 2020 have been fully considered in light of the amendments and new grounds of rejection set forth above, but they are not persuasive.

On pages 5-6 of the response, applicant argues that “highly transparent” is a term of art in optical glass materials, such as evidenced by its use in US 8476177, and thus definite. However, it is noted that “highly transparent” is not defined in that reference, and further it is not clear how a term from optics may be understood for a filler material. Accordingly, the rejection under 35 USC 112b is maintained.

“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Further, with regard to the argument that Hennessey and Anselmann would not be combined because of the coating methods, it is noted that while Anselmann does not disclose all the features of the present claimed invention, Anselmann is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, namely, advantageous coated glass flake and amount to use, and in combination with the primary reference, discloses the presently claimed invention. Hennessey explicitly teaches glass flakes (page 2, paragraph [0015]), and so choosing a particular glass flake such as taught by Anselmann falls within the broader teaching of Hennessey.

On pages 7-8 of the response, applicant argues that Byers does not teach a clear coat thickness which meets the range recited in the instant claim.
Examiner disagrees, as Byers explicitly discloses that “Each of the clear coat layers had a dry film thickness of 0.7 to 0.8 mils (17.5 to 20 micrometers)” (page 9, paragraph [0104]), which overlaps the claimed thickness.

However, inherency is no longer relied upon. Given that Byers in view of Anselmann discloses the same layer structure and composition as recited in the instant claim including a glass flake effect pigment and layer thickness, it is clear that the teachings of Hennessey in view of Anselmann encompass coated substrates wherein the clear coat provides a sparkle finish as presently claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL D LOWREY whose telephone number is (571)270-1455.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie E. Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


DANIEL D. LOWREY
Examiner
Art Unit 1787



/D.D.L/               Examiner, Art Unit 1787                                                                                                                                                                                         

/ELIZABETH A ROBINSON/               Primary Examiner, Art Unit 1787